While I agree that the demurrer should have been overruled, I cannot acquiesce in the reasons upon which that result is reached by the majority. Looking through the form to the substance of the contract, it appears to me to be a grant of a ten-year franchise to the power company. 26 C.J. 1012. As such, it is void, since it contravenes Art. XI of the city charter of Yakima which provides:
"No franchise or right to occupy or use the streets, highways, bridges, or public places of the city shall be granted, renewed or extended except by ordinance, which ordinance shall besubmitted to a vote of the electors of the city at a general orspecial election and shall not become operative unless approvedby a majority of the electors voting upon said franchise; . . ."
(Italics mine.)
I concur in the result.
                              ON REHEARING.                        [En Banc. June 8, 1940.]